Instant 103 rejection on claims 6-16 over Lopez-Goerne et al (Clinical Study, vol.58(3), (2015), gp.5-12) in view of Ko’463 or Burrell et al’093 and instant 103 rejection on claims 17-25 (and newly added claims 26-28) over Lopez-Goerne et al in view of (i) Ko or Burrell et al and (ii) Lopez-Goerne (WO’627) still stand as explained in Paragraphs 10-11 of the Final Office action dated January 29, 2021.
Response to Arguments
 (i) Applicant first argues that one skilled in the art would have no motivation to include the noble metals mentioned in Ko and Burrell in the nanostructured materials of Lopez-Goerne because both Ko and Burrell teach the use of noble metals in combination with components that are not present in the nanostructured materials of Lopez-Goerne.  Specifically, applicant points out that Ko teaches a wound dressing comprising both a carbonaceous material and a noble metal and that one skilled in the art would have lacked any motivation to use Ko’s noble metals in the nanostructured materials of Lopez-Goerne in the absence of the carbonaceous material, since Ko teaches that the use of a carbonaceous material provides “a superior antimicrobial benefit”.  Applicant then argues that present claims do not rely on a carbonaceous composition to “activate the noble metals to provide the antimicrobial effect without adding moisture” and that instant formulations operates using a catalytic mechanism of action, which is completely different than the ionic mechanism of action that is described in Ko.  Applicant thus argues that it is clear that a person skilled in the art would have lacked any motivation to use noble metals in the nanostructured materials of Lopez-Goerne.  Next, applicant turns to Burrell and points out that Burrell teaches a multilayer anti-microbial material with (i) a base layer of a partly reflective 
However, both of the references Ko and Burrell were cited merely to support the Examiner’s assertion that it is already well known in the art that noble metals, such as 
(ii) Applicant next argues that one skilled in the art would have lacked a reasonable expectation of success in producing a formulation having the unique and excellent therapeutic characteristics of the claimed invention because there is no teaching or suggestion in the combination of cited art that the nobles metals of Ko and Burrell could be physically contained in the matrix of the nanostructured materials of Lopez-Goerne to produce a biocatalytic material, or of a manner in doing so.  Applicant reiterates their argument that the noble methods of Ko are disclosed as having “a superior antimicrobial benefit” when the noble metals are added to a carbonaceous material and this combination is used in the treatment of wounds and that Burrell is limited to teaching the use of the noble metals in a thin film that is incorporated into a layer wound dressing. Applicant argues that there is no teaching or suggestion on whether and how the noble metals would be physically incorporated into the matrix of mixed oxides of silica and titania (Ti02—Si02) as recited in the claims.
However, first of all, as already explained above, the references Ko and Burrell were cited merely to support the Examiner’s assertion that noble metals, such as platinum, copper, silver, gold, palladium, zinc and iridium, are known in the art as anti-microbials frequently used in wound dressing.  Secondly, as evidenced by one of the cited prior arts, WO 2011/045627 A1 (Lopez-Goerne), noble metals, such as platinum and iridium, dispersed on the surface of the nanostructured materials of TiO2 and SiO2 are already known in the art.  Thus, applicant’s argument that one skilled in the art would have lacked a reasonable expectation of success in producing a formulation of the claimed invention and their argument that there is no teaching or suggestion on whether and how the noble metals would be physically incorporated into the matrix of mixed oxides of silica and titania as recited in the claims are found to be unpersuasive.  
(iii) Lastly, applicant argues that the combination of Lopez-Goerne, Ko and Burrell fails to disclose a method that treats infections by promoting healing in addition to killing microbes, unlike the present claims.  Citing Coretese-Krott et al. (Free Radical Biology and Medicine, 2009), applicant argues that it is well-documented in the literature that using an ionic mechanism, as disclosed in Ko and Burrell, to treat wounds and infections is not ideal, as it does not promote healing but simply kills cells, both of the microbe and the host.  Applicant argues that present method instead relies on incorporating the metal into the matrix support Ti02-Si02 carrier to form a catalyst.  Applicant argues that ions are used to battle infections but they inhibit healing and that if platinum is put into a wound, it will take longer to heal due to toxicity to cells of the subject, contrary to the biocatalyst design of the present invention which is biocompatible and has been demonstrated to increase healing.  Applicant argues that by working as a catalyst, the technology provides unexpected results that are beyond the antimicrobial effects of noble metals and points to the animal model referenced on page 12, lines 13-16 of the present specification, which demonstrates that using a catalyst of claim 1 (a catalyst functionalized with a 0.5% platinum concentration within the nanoparticle matrix) improves wound healing in comparison to using a Ti02-Si02 carrier alone and the control group (no treatment).  Applicant also points to similar results presented in Lopez-Goerne et al. (Nanomedicine, 2018) and argues that the article provides evidence that by adding a metal to a TiCh-SiCh carrier the catalyst formed is capable of improving healing.  Applicant argues that this is in contrast to the state of the art, evidenced by Coretese-Krott et al. cited above where metal ions kill cells and slow healing.  In summary, applicant argues that it was unexpected that a metal dispersed within a nanostructured matrix would create a biocatalytic effect that could be used to treat wounds or local infections.
However, first of all, as already explained above, the references Ko and Burrell were not cited for their teaching of ionic mechanism but were cited merely to support the Examiner’s assertion that noble metals, such as platinum, copper, silver, gold, palladium, zinc and iridium, are known in the art as anti-microbials frequently used in wound dressing.  Secondly, in contrast to applicant’s argument, noble metals, such as silver, gold, palladium, platinum, copper, zinc and iridium, which are known as anti-microbials are also known to promote wound-healing, as evidenced by the following references:  VanDelden (US 2019/0091071 A1 – see [0005], [0010], [0013], [0058], [0078], [0150] and [0151]), which indicates that metals, such as silver, gold, copper, zinc, platinum, and/or palladium, facilitate wound healing process when placed into direct contact with the wound; Awad et al (US 2017/0100338 A1 – see [0008], [0040] and claim 10), which teaches that topical administration of gold and silver nanocomposite to the cutaneous diabetic wounds resulted in improved wound healing in a diabetic patient); Moreland et al (US 2016/0051413 A1 – see [0029]), which teaches a wound-care foot wrap having a first layer, which contacts the skin of a wearer and comprises metals, such as silver, gold, copper and/or zinc, promote healing of the wound of the wearer; Matouk (US 2016/0220606 A1 – see claims), which teaches anti-microbial solution for promoting wound healing and for preventing infections, which comprises colloidal silver, colloidal copper and colloidal zinc; and Shibuya et al (“Palladium and Platinum Nanoparticles Attenuate Aging-Like Skin Atrophy via Antioxidant Activity in Mice”, PLoS ONE, vol.9 (10), e109288, pg.1-9, (2014), obtained from the website: file:///C:/Users/slee2/Downloads/pone.0109288.pdf) teaches that palladium and platinum nanoparticles (“PAPLAL”) accelerated wound healing in the aged mice (see the paragraph under “Results” on pg.3).  Therefore, it is the Examiner’s positon that one skilled in the art would have expected that when adding noble metals, such as silver, gold, palladium, platinum, copper, zinc and iridium, to Lopez-Goerne’s formulation, those metals would not only kill microorganisms found in the wounds but also would promote or accelerate the wound-healing.  Thus, applicant’s argument of unexpected results of present invention was not found to be persuasive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 16, 2021